        Case 2:18-cv-00284-CMR Document 81-2 Filed 02/21/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC                                 MDL 2724
PHARMACEUTICALS PRICING                        16-md-2724
ANTITRUST LITIGATION
                                               HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                               Civil Action Nos.
Humana Inc. v. Actavis Elizabeth, LLC et
al.                                      18-3299

The Kroger Co., et al. v. Actavis Holdco 18-284
U.S., Inc.

                                               ORAL ARGUMENT REQUESTED



                                   [PROPOSED] ORDER

       AND NOW, this _____ day of _____ 2019, upon consideration of Defendant Lupin

Pharmaceuticals, Inc.’s Motion to Dismiss Kroger Plaintiffs’ and Humana, Inc.’s Overarching

Conspiracy Claims, the responses and replies thereto, and the arguments of counsel, and for the

reasons set forth in the accompanying Opinion, it is hereby ORDERED that the Motion is

disposed of as set forth herein.

1.     Defendant Lupin Pharmaceuticals, Inc.’s Motion to Dismiss Humana, Inc.’s Amended

       Complaint [No. 18-3299, Dkt. 30] is GRANTED. Counts CVI-CX of Humana, Inc.’s

       Amended Complaint are DISMISSED WITH PREJUDICE;

2.     Defendant Lupin Pharmaceuticals, Inc.’s Motion to Dismiss the Kroger Plaintiffs’

       Complaint [No. 18-284, Dkt. 37] is GRANTED. Count One of the Kroger Plaintiffs’

       Complaint is DISMISSED WITH PREJUDICE;
Case 2:18-cv-00284-CMR Document 81-2 Filed 02/21/19 Page 2 of 2




It is so ORDERED.
                               BY THE COURT:



                               ________________________
                               CYNTHIA M. RUFE, J.
